IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44964

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 670
                                               )
       Plaintiff-Respondent,                   )   Filed: December 15, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
MICHAEL ROBERT OSBORN,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Judgment of conviction and aggregate, unified sentence of twenty-four years, with
       a minimum period of confinement of seventeen years, for burglary and grand
       theft, affirmed; order denying I.C.R. 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Michael Robert Osborn pled guilty to grand theft and burglary. Idaho Code §§ 18-
2403(1), 18-2407(1)(b), 18-2409, and 18-1401.       The district court sentenced Osborn to an
aggregate, unified term of twenty-four years with seventeen determinate to run concurrently with
a sentence in another case. Osborn filed an Idaho Criminal Rule 35 motion, which the district
court denied. Osborn appeals asserting that the district court abused its discretion by imposing
an excessive sentence and by denying his Rule 35 motion.




                                               1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Osborn’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with Osborn’s Rule 35 motion, we
conclude no abuse of discretion has been shown.
        Therefore, Osborn’s judgment of conviction and sentence, and the district court’s order
denying Osborn’s Rule 35 motion, are affirmed.




                                                     2